Opinion issued July 15, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-14-00443-CV
                            ———————————
                            IN RE CAO LA, Relator



            Original Proceeding on Petition for Writ of Mandamus1


                          MEMORANDUM OPINION

      Relator, Cao La, seeks a writ of mandamus compelling the clerk of the trial

court, Stan Stanart, to accept for filing a Motion for New Trial which was

transmitted by La’s service provider to the County Clerk of Harris County on April

25, 2014.




1
 The underlying case is Morrell Masonry Supply, Inc. v. Cao La, in the Harris County
Civil Court at Law No. 1, cause number 997475.
      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.



                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2